      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 1 of 24 Page ID #:1

                                                                 ,~ ~


 1
                                                    2019 JA~i 30 PM 4~ 16
 2
                                                    ~      `~ ~- ~ ~:~+ ~"T
 3                                                   Lt,, t C~~_ ~,~ I. Ur COURT
                                                                          CALIF.
                             ;~. .-
 4                                                  ~Y

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                    SOUTHERN DIVISION

11                             September 2018 Grand Jury

12   UNITED STATES OF AMERICA,                SA CR No. 19-(~~~ ~~

13             Plaintiff,                     I N D I C T M E N T

14             v.                             [18 U.S.C. § 371: Conspiracy; 18
                                              U.S.C. ~ 1546(a)   Visa Fraud; 18
15   DONGYUAN LI,                             U.S.C. ~ 1343: Wire Fraud; 18
                                              U.S.C. ~ 1956(a) (2)(A)
16             Defendant.                     International Promotional Money
                                              Laundering; 18 U.S.C.
17                                            ~ 1028(a)(7) Unlawful Transfer,
                                              Possession, and Use of Means of
18                                            Identification; 18 U.S.C.
                                              ~ 1028A(a)(1) Aggravated Identity
19                                            Theft; 18 U.S.C. § 2(a) Aiding
                                              and Abetting; 18 U.S.C. ~ 2(b):
20                                            Causing an Act to Be Done]

21

22        The Grand Jury charges:

23                              INTRODUCTORY ALLEGATIONS

24        At all times relevant to this Indictment:

25        1.    A citizen of a foreign country who wished to enter the

26   United States generally was required to first obtain a visa from the

27   U.S. Government: either a nonimmigrant visa for temporary stay, or an

28   immigrant visa for permanent residence.        Visitor visas were
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 2 of 24 Page ID #:2




 1   nonimmigrant visas for persons who wanted to enter the United States

 2 I, ~temporarily for business (visa category B-1), for tourism, for

 3   pleasure or visiting (category B-2), or for both purposes (B-1/B-2).

 4        2.    In order to apply for a tourist visa, an applicant was

 5   required to complete and submit a Nonimmigrant Visa Application and

 6   schedule an appointment for a visa interview.          Generally, the visa

 7   interview would take place at a U.S. Embassy/Consulate in a foreign

 8   country.

 9        3.    Receiving a tourist visa from the U.S. Government was a

10   privilege, not a right.      In order to be granted a nonimmigrant visa

11   to visit the United States, applicants were required to overcome the

12   presumption in the U.S. Immigration and Nationality Act that all visa

13   applicants are immigrants who intend to remain in the United States.

14        4.    "Birth tourism" - also known as "maternity house" or

15   "birthing house" - businesses were operations that housed pregnant

16   foreign nationals in properties in the United States so that their

17   children could be born in the United States and receive U.S.

18   birthright citizenship.      The operators helped the aliens fraudulently

19   obtain visas to come to the United States, by filing visa

20   applications that contained multiple false statements by

21   misrepresenting the true intention of the visits.

22        5.    Chinese birth tourism companies advertised the benefits of

23   having children with birthright U.S. citizenship, such as to hedge

24   against environmental, educational, and political problems in China.

25        6.    In March 2015, federal law enforcement executed search

26   warrants at approximately 35 suspected Chinese birth tourism

27   locations throughout southern California, including in Orange, Los

28   Angeles, and San Bernardino Counties.
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 3 of 24 Page ID #:3




 1        7.   These Introductory Allegations are alleged for all Counts

 2   in this Indictment as though set forth in their entirety.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 4 of 24 Page ID #:4




 1                                      COUNT ONE

 2                                 [18 U.S.C. ~ 371]

 3   A.   OBJECTS OF THE CONSPIRACY

 4        8.    Beginning on a date unknown to the Grand Jury, but no later

 5   than in or around June 2013, and continuing to in or around March

 6   2015, in Orange and Los Angeles Counties, within the Central District

 7   of California, and elsewhere, including the People's Republic of

 8   China ("PRC"), defendant DONGYUAN LI ("LI"), together with others

 9   known and unknown to the Grand Jury, conspired and agreed with each

10   other to knowingly and intentionally commit offenses against the

11   United States, namely:

12              a.     Immigration Fraud, in violation of Title 18, United

13   States Code, Section 1546(a);

14              b.     Wire Fraud, in violation of Title 18, United States

15   Code, Section 1343;

16              c.     International Promotional Money Laundering, in

17   violation of Title 18, United States Code, Section 1956(a)(2)(A);

18              d.    Unlawful Transfer, Possession, and Use of Means of

19   Identification, in violation of Title 18, United States Code, Section

20   1028(a)(7); and

21              e.    Aggravated Identity Theft, in violation of Title 18,

22   United States Code, Section 1028A(a)(1).

23   B.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

24        ACCOMPLISHED

25        9.    The objects of the conspiracy were to be accomplished, in

26   substance, as follows:

27              a.    Defendant LI and others known and unknown to the Grand

28   Jury would advertise their birth tourism business, You Win USA               i

                                            4
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 5 of 24 Page ID #:5




 1   Vacation Services Corporation ("You Win USA"), on the Internet,

 2   through which they would promote the benefits of giving birth in the

 3   United States rather than in China, including identifying the United

 4   States as having:

 5                    i.    The "most attractive nationality";

 6                   ii.    Military, political, technological, and cultural

 7   strength, "with no sign of that fading";

 8               iii.       13 years of free education from grade school to

 9 t high school;

10                   iv.    Less pollution, noting, "The water and air in

11   China are severely polluted, and food safety is a major concern";

12                    v.    An easier way for the whole family to immigrate

13   to the United States: "After the child becomes an adult, parents can

14   also immigrate";

15                   vi.    Retirement benefits: "after 10 years of paying

16   taxes, enjoy life long retirement payments";

17               vii.       High quality healthcare services; and

18              viii.       "Priority for jobs in U.S. government, public

19   companies, and large corporations.         A lot of key positions such as

20   government officials, defense, foreign affairs, high technology, and

21   nuclear research labs are only restricted to U.S. citizens."

22              b.     Defendant LI and Coconspirator-1, and others known and ',

23   unknown to the Grand Jury, would claim to prospective birth tourism

24   customers that they had served more than 500 birth tourism customers

25   who successfully gave birth in the United States, thereby ensuring

26   that their children received U.S. birthright citizenship.

27              c.     Defendant LI and others known and unknown to the Grand

28   Jury would provide a document entitled, "You V~Tin USA Package Services

                                            5
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 6 of 24 Page ID #:6




 1   and Fees," which would claim that You Win USA had been servicing

 2   birth tourists for eight years and had "a 100-person team to provide

 3   service in China and the United States" that was in the process of

 4   growing into 200.

 5              d.    Defendant LI would use agents and employees in China

 6   to recruit pregnant Chinese nationals who wanted to come to the

 7   United States to give birth so their children would receive U.S.

 8   birthright citizenship.

 g              e.    Coconspirator-1 would register You Win USA with the

10   California Secretary of State.

11              f.    Defendant LI and Coconspirator-1 would communicate by

12   email and WeChat with their employees, agents, and birth tourism

13   customers in China.

14              g.    Defendant LI and Coconspirator-1 would provide birth

15   tourism services to all types of customers from China, including

16   professionals such as doctors and lawyers and Chinese government

17   employees and officials.

18              h.    Coconspirator-1 and others known and unknown to the

19   Grand Jury would possess a document entitled, "Strategies to Maximize

20   the Chance of Entry," which discussed ways for Chinese birth tourists

21   to slip through the U.S. visa and Customs processes when coming to

22   the United States, including by recommending that, for best results,

23   Chinese birth tourists should list on their visa applications that

24   they intended to stay at the "5-star" hotel of "TRUMP INTERNATIONAL

25   HOTEL WAIKIKI BEACH (Trump Hawaii Hotel)," in Honolulu, Hawaii.

26              i.    Defendant LI and Coconspirator-1, together with others

27   known and unknown to the Grand Jury, including their agents in China,

28   would instruct the birth tourism customers to apply for their visa i.o

                                             C~
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 7 of 24 Page ID #:7




 1   come to the United States early in their pregnancy so,they would be

 2   able to conceal their pregnancy from U.S. officials.

 3              j.    Defendant LI and Coconspirator-1, together with others

 4   known .and unknown to the Grand Jury, including their agents in China,

 5   would cause to be filed visa applications for their Chinese customers'

 6   with the U.S. Department of State, which contained false statements.

 7              k.    You Win USA customers' visa applications would contain

 8   false statements as to the purpose of the visits, the length of stay

 9   in the United States, and the locations of their stay in the United

10   States.   Generally, You win USA customers' visa applications would

11   falsely state that the purpose of the trip to the United States was

12   for tourism, the length of the stay was eight to 14 days, and the

13   customers would be staying in Hawaii, New York, or Los Angeles, when

14   in truth and in fact, those customers were coming to the United

15   States to give birth, the length of their stay was three months, and

16   they would be staying in Irvine, California.

17              1.    Defendant LI and Coconspirator-1, together with others

18   known and unknown to the Grand Jury, including You Win USA's

19   employees and agents in China, would coach their Chinese customers

20   how to pass the U.S. Consulate interview in China, including by

21   telling the customers to falsely say they were going to stay in the

22   United States for only two weeks.

23              m.    Defendant LI and Coconspirator-1, together with others

24   known and unknown to the Grand Jury, including You Win USA's

25   employees and agents in China, would coach their Chinese birth

26   tourism customers how to pass the U.S. Customs inspection at the port

27   of entry by concealing their pregnancies.

28              n.    Defendant LI and Coconspirator-1, together with others

                                            7
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 8 of 24 Page ID #:8




 1   known and unknown to the Grand Jury, including You Win USA's

 2   employees and agents in China, would direct their Chinese birth

 3   tourism customers to book two flights: (a) the first flight from

 4   China to Hawaii, instead of from China to Los Angeles International

 5   Airport ("LAX"), because they believed that it would be easier to

 6   clear U.S. Customs through Hawaii; and (b) the second flight from

 7   Hawaii to LAX, which would then be considered a domestic flight with

 8   no U.S. Customs check.

 9              o.    Defendant LI and Coconspirator-1 would lease

10   approximately 20 apartments in Orange County to house You Win USA's

11   pregnant Chinese customers.

12              p.    To lease those apartments, defendant LI and

13   Coconspirator-1 would defraud the property owners by leasing the

14   apartments in the names of people who were not going to be the actual

15   occupants, as well as concealing from the property owners that

16   defendant LI. and Coconspirator-1 were running. a business of housing

17   multiple individuals on a short-term basis, and that they were

18   operating an illegal international birth tourism scheme.

19              q.    Defendant LI and Coconspirator-1 would house their

20   Chinese birth tourism customers at locations in Orange County, even

21   though they knew that their customers' visas had been procured by

22   fraud.

23              r.    Defendant LI and Coconspirator-1, and others known and

24   unknown to the Grand Jury, would generally charge between $40,000 and

25   $80,000 for each birth tourism customer.

26              s.    To deposit payments from their Chinese birth tourism

27   customers, defendant LI and Coconspirator-1 opened and used many

28   different bank accounts., both in the United States and China,

                                            E3
       Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 9 of 24 Page ID #:9




 1   including bank accounts opened in the name of defendant LI's mother.

 2               t.    To receive payments from their Chinese birth tourism

 3   customers, defendant LI and Coconspirator-1 would cause international

 4   transfers of funds from China to the United States, which in 2013

 5   totaled approximately $1,500,000 'to bank accounts in defendant LI's

 6   name, approximately $1,000,000 to bank accounts in defendant LI's

 7   mother's name, and approximately $500,000 to bank accounts in

 8   Coconspirator-1's name, and which in 2014 totaled approximately

 9 x $1,500,000 to bank accounts in defendant LI's name.

10               u.    To skirt China's outgoing currency transfer

11   restrictions, defendant LI's Chinese employees and agents would use

12   nominees to transfer money from China to the United States.

13               v.    Defendant LI and Coconspirator-1, and others known and

14   unknown to the Grand Jury, would collect thousands of dollars in cash

15   from their birth tourism customers after they arrived in the United

16   States, which was in addition to the tens of thousands of dollars

17   that the customers had already paid in China for You Win USA's birth

18   tourism services.

19               w.    Defendant LI, Coconspirator-1, and Coconspirator-2

20   would have approximately 10 employees in the United States to help

21   I them run their birth tourism scheme.

22               x.    During a federal undercover investigation of You Win

23   USA, defendant LI would tell a female undercover agent pretending to

24   be a Chinese national who wanted to come to the United States to give

25   birth that defendant LI's company could help her do that.

26               y.    Defendant LI would instruct her birth tourism

27   customers who needed to apply for a visa extension to fabricate

28   financial documents to qualify for a visa extension and to submit
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 10 of 24 Page ID #:10




 1   those documents to U.S. Immigration.

 2                z.    In text messages with her birth tourism customers,

 3   defendant LI would refer to U.S. Immigration officers as "The

 4   foreigners."

 5                aa.   Defendant LI, Coconspirator-1, and You Win USA's birth

 6   tourism customers from China would fail to pay all the costs of

 7   giving birth in the United States, including hospital, doctor, and

 8   other bills, which would then be referred to collection.

 9                bb.   From in or around June 2013 to March 2015, defendant

10   LI and You Win USA would have several hundred Chinese birth tourism

11   customers who gave birth in the United States, whose children thus

12   received birthright U.S. citizenship.

13   C.   OVERT ACTS

14        10.     In furtherance of the conspiracy, and to accomplish its

15   objects, on or about the following dates, defendant LI,

16   Coconspirator-1, Coconspirator-2, and others known and unknown to the

17   Grand Jury, committed various overt acts within the Central District

18   of California, and elsewhere, including, but not limited to, the

19   following:

20        Overt Act No. 1:     On or about May 28, 2013, defendant LI's

21   husband, Co-Conspirator-2, submitted an application for an "O" visa

22   premised upon being an "alien of extraordinary ability," which

23   falsely claimed that he had co-authored two books and attached fake

24   copies of those books, whereas in truth and in fact, he had not co-

25   authored those two books.

26        Overt Act No. 2:     On or about September 17, 2013, defendant LI

27   and Coconspirator=l used the name and signature of Chinese national

28   N.G. to lease an apartment for their birth tourism scheme, even

                                            10
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 11 of 24 Page ID #:11




 1 I though that person was not even in the United States.

 2        Overt Act No. 3:     On or about October 3, 2013, defendant LI

 3   wrote a check for $30,965 to pay for apartments that she and

 4   Coconspirator-1 were renting in Irvine, California, to house their

 5   birth tourism customers.

 6        Overt Act No. 4:     On or about November 4, 2013, defendant LI

 7   wrote a check for $30,321.23 to pay for apartments that she and

 8   Coconspirator-1 were leasing in Irvine, California, to house their

 9   birth tourism customers.

10        Overt Act No. 5: In or around November 2013, defendant LI

11   purchased her residence in Irvine, California, for approximately

12   $2,100,000, paid in full with no loan.

13        Overt Act No. 6:     In or around November 2013, defendant LI

14   purchased a new Mercedes-Benz for approximately $118,000, paid in

15   full with no loan.

16        Overt Act No. 7:     On or about January 6, 2014,. defendant LI

17   wrote a check for $30,965 to pay for apartments that she and

18   Coconspirator-1 were renting in Irvine, California, to house their

19   birth tourism customers.

20        Overt Act No. 8:     On or about April 14, 2014, You Win USA

21   customer W.L., a Chinese national, filed a visa application to come

22   to the United States, where she falsely stated that she would be

23   staying in the United States for only 12 days at the "Trump

24   International Hotel" in Honolulu, Hawaii.

25        Overt Act No. 9:    On or about May 30, 2014, You Win USA birth

26   tourism customers H.X. and X.C. left the United States after X.C. had

27   given birth in the United States, but they paid the hospital only the

28   indigent rate of $4,080 for hospital bills that actually exceeded

                                            11
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 12 of 24 Page ID #:12




 1   $28,000, even though at that time, H.X. and X.C. had more than

 2   $225,000 in a U.S. bank account, from which they had been making

 3   purchases at Rolex in Costa Mesa, California, and Louis Vuitton in

 4   Beverly .Hills, California.

 5        Overt Act No. 10:     On or about June 20, 2014, defendant LI and

 6   Coconspirator-1 used the name and signature of Chinese national C.X.

 7   to lease an apartment to be used in their birth tourism scheme, even

 8   though that person was not even in the United States, and defendant

 9   LI and Coconspirator-1 attached an altered bank statement to that

10   lease application.

11        Overt Act No. 11:     On or about September 5, 2014, defendant LI

12   and Coconspirator-1 used the name and signature of Chinese national

13   D.L. to rent an apartment in D.L.'s name for their birth tourism

14   scheme and attached an altered bank statement as proof of income to

15   qualify for the lease.

16        Overt Act No. 12:     On or about September 12, 2.014, Chinese

17   national Y.S.Y., who was the husband of You Win USA customer Y.Z.,

18   filed a visa application to come to the United States, which listed

19   his current job as "Partner Lawyer" of the law firm of Jiangtian &

20   Gongcheng, in Beijing, China, and which contained false statements.

21        Overt Act No. 13:     On or about September 29, 2014, You Win USA

22   customer X.Y.L., a Chinese national, filed a visa application to come

23   to the United States, which listed her current job as "Chief

24   Physician" at the Henan Shanggiu Power Supply Company Staff Hospital,

25   in Shanggiu, Henan, China, and which contained false statements.

26        Overt Act No. 14:     On or about November 26, 2014, during an

27   undercover operation where federal law enforcement had represented to

28   Coconspirator-1 that they had a relative in China who wanted to come

                                            12
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 13 of 24 Page ID #:13




 1   to the United States to give birth, defendant LI's agents and

 2   employees uploaded a visa application in Shanghai, China, in the name

 3   of that undercover agent, which contained false information as to the

 4   purpose of her trip, location where she would be staying, and the

 5   duration of her trip to the United States.

 6        Overt Act No. 15:     On or about December 23, 2014, defendant LI

 7 d eft a voicemail message for a You Win USA customer to coach her

 8   through U.S. Customs, wherein defendant LI said: "The main thing is

 9   they look and see if you look obvious [pregnant]; can they see it?

10   First thing is not to let them see it.        Second thing is don't deny it

11   if they can see it, and just say that you're still here for vacation

12   and just show them the return flight ticket."

13        Overt Act No. 16:     On or about December 25, 2014, defendant LI

14 deft a voicemail message for a You Win USA customer, wherein

15   defendant LI said: "what I'm giving you here is a friend's itinerary.

16   She's coming here on the same flight as yours.          So you can look at

17   the itinerary and then make modifications according to your return

18   flight ticket.    And then, you can hold onto it.        If they can't tell

19   that you're pregnant, then you can show this to them and they

20   probably won't ask you anything additional.         Once the sun comes up,

21   I'll tell you the specifics, all right?"

22        Overt Act No. 17:     On or about December 26, 2014, defendant LI

23   wrote a WeChat text message to her husband, Coconspirator-2, about

24   their birth tourism scheme, wherein defendant LI said: "After all,

25   this is not legal!"

26        Overt Act No. 18:     On or about December 30, 2014, defendant LI's

27   husband, Coconspirator-2, sent defendant LI a WeChat text message

28   telling her that he had just received a $140,000 check from one of

                                            13
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 14 of 24 Page ID #:14




 1 Itheir birth tourism customers.

 2        Overt Act No. 19:      From in or around January 2014 to the end of

 3   December 2014, defendant LI and Coconspirator-1 leased more than 30

 4   different apartments in Irvine, California, to house pregnant foreign

 5   nationals who had come to give birth in the United States by using

 6   visas that had been procured by fraud.

 7        Overt Act No. 20:      On or about January 10, 2015, defendant LI

 8   used the identity of her mother, P.H., to rent an apartment to use in

 9   the birth tourism scheme, even though her mother - who did not speak,

10   read, or write English - did not know that defendant LI was using her

11   identity to do that.

12        Overt Act No. 21:     On or about January 16, 2015, defendant LI

13   left a voicemail message for a You Win USA customer who needed to

14   file an application for a visa extension, telling the customer that

15   she would "transfer the money from my account to yours first, so you

16   get a proof of. funds," in order to trick U-.S. Immigration that the

17   customer had sufficient resources to qualify for a visa extension.

18        Overt Act No. 22:     On or about January 16, 2015, defendant LI

19   left another voicemail message to that You Win USA customer who

20   needed to file an application for a visa extension: "no they just

21   want a scanned copy.     These foreigners, they won't look at whether

22   yours are real or fake.      They can't tell if it's real or fake.            So

23   you can scan a copy onto a computer and then make editing on the

24   computer.   Once you edit it, you can send it over.          The foreigners,

25   they can't - it's impossible that they will connect to the network in

26   China.   They can't tell if it's real or fake.         They'll think it's

27   real as long as you provide it to them, you know?"

28        Overt Act No. 23:     On or about January 23, 2015, defendant LI

                                            14
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 15 of 24 Page ID #:15




 1 !helped You Win USA customer X.Y.L. file an application to extend her

 2   visa, which application contained false statements.

 3        Overt Act No. 24:     On or about January 23, 2015, one of You Win

 4   USA's employees in China sent a WeChat text message to defendant LI,

 5   which stated that a new customer would be flying into the United

 6   States in February, and noted that: "This client is People's Congress

 7   Representative, the biggest real estate merchant in Xian.            Client was

 8   kind enough to invite us to have a meal at the government owned

 9 ~ ~ Jianyi Club."

10        Overt Act No. 25:     On or about January 25, 2015, one of You Win

11   USA's employees in China sent a WeChat text message to defendant LI

12   and her husband, Coconspirator-2, which asked for permission to issue

13 ~ a refund to one of their birth tourism customers: "Pregnant mom

14   [H.Z.] had booked Gold Package.       Now because the baby is a girl, her

15   husband arranged abortion for her.          Therefore request refund.           .

16   Please approve."

17        Overt Act No. 26:     On or about February 23, 2015, defendant LI

18   told a federal undercover agent posing as a pregnant Chinese national

19   who wanted to come to the United States to give birth that: (a) "Our

20   company in Beijing covers helping you with applying for the visa and

21   training you, which includes the training to pass customs                     the

22   training to apply for the visa.       We'll need to train you for the visa

23   so you can go through the visa interview without problems"; (b) "We

24   will tell you how to apply for the visa and what to say at the

25   interview with the immigration officer"; and (c) "And then, after the

26   visa interview is over, we'll also tell you how to go through customs

27   successfully when you go through customs.         We have training for all

28   of that."

                                            15
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 16 of 24 Page ID #:16




 1         Overt Act No. 27:    On or about March 3, 2015, when federal

 2   agents interviewed defendant LI's husband, Coconspirator-2, he told

 3   the agents that his You Win USA investment was "chump change," as he

 4   had more than $10,000,000 in his bank accounts in China.

 5        Overt Act No. 28:     On or about March 3, 2015, defendant LI,

 6   Coconspirator-1, and Coconspirator-2 possessed business records of

 7   their birth tourism scheme.

 8        Overt Act No. 29:     On or about March 3, 2015, defendant LI

 9   maintained a copy of the "You Win USA Package Services and Fees"

10   document used for her birth tourism customers, which provided that

11   You Win USA would provide a refund to any customers if U.S. Customs

12   . did not admit them due to their pregnancies.

13        Overt Act No. 30:     On or about March 5, 2015, two days after

14   federal Department of Homeland Security and Internal Revenue Service

15   - Criminal Investigation special agents had executed a federal search

16   warrant at defendant LI's residence, her husband, Coconspirator-2,

17   left for China and has not returned since.

18        Overt Act No. 31:     On or about April 4, 2015, You Win USA

19   customer L.J.Y. and her husband J.X., both Chinese nationals, fled to

20   China in violation of federal Court Orders that required that they

21   remain in the United States as material witnesses until released by

22   the Court.

23        Overt Act No. 32:     On or about April 14, 2015, after fleeing to

24   China in violation of a federal Court Order, You Win USA customer

25   J.X. wrote in a WeChat text message: "Anyway, I'm already home.               U.S.

26   can't do anything to me."

27

28

                                            16
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 17 of 24 Page ID #:17




 1                                      couivT Two
 2                             [18 U.S.C. ~~ 1546(a), 2]

 3        11.   On or about January 23, 2015, in Orange and Los Angeles

 4   Counties, within the Central District of California, and elsewhere,

 5   defendant DONGYUAN LI ("LI"), together with others known and unknown

 6   to the Grand Jury, each aiding and abetting the others, aided and

 7   abetted and caused X.Y.L., a Chinese national, to knowingly subscribe

 8   as true, under penalty of perjury under Title 28, United States Code,

 9   Section 1746, a false statement with respect to a material fact in an

10   application, affidavit, and other documents required by the

11   immigration laws and regulations prescribed thereunder, in that in an

12   Application to Extend/Change Nonimmigrant Status, Chinese national

13   X.Y.L. falsely stated that she had intended to travel to the United

14   States as a tourist for two weeks of shopping, that she had $96,800

15   in her Bank of America account for the purpose of paying for her

16   daily expenses and child birth, and that she had not ,done anything

17   that violated the terms of her nonimmigrant status, which statements

18   defendant LI and Chinese national X.Y.L. knew to be false, in that

19   Chinese national X.Y.L. in fact had not intended to travel to the

20   United States as a tourist for two weeks of shopping, did not have

21   $96,800 in her Bank of America bank account for the purpose of paying

22   for her daily expenses and child birth, and had violated the terms of

23   her nonimmigrant status.

24

25

26

27

28

                                            17
      Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 18 of 24 Page ID #:18




 1                           COUNTS THREE THROUGH THIRTEEN

 2                               [18 U.S.C. ~~ 1343, 2]

 3   ~ A.   SCHEME TO DEFRAUD

 4          12.   Beginning on a date unknown to the Grand Jury, but no later

 5   than in or around June 2013, and continuing until in or around March

 6    2015, in Orange and Los Angeles Counties, within the Central District

 7   of California, and elsewhere, defendant DONGYUAN LI ("LI"), together

 8    with others known and unknown to the Grand Jury, each aiding and

 9   abetting the others, knowingly and with intent to defraud, executed a

10   scheme to obtain moneys, funds, assets, and other property owned by

11   and in the custody and control of New Pacific Realty Corporation and

12   others (collectively, "the property owners") by means of material

13   false and fraudulent pretenses, representations, and promises, and

14   the concealment of material facts.

15   B.     THE MANNER AND MEANS OF THE FRAUDULENT SCHEME

16          13.   The fraudulent scheme operated, in substance, in the

17   ' following manner:

18                a.   The Grand Jury realleges Section B of Count One of

19   this Indictment as though set forth in its entirety here.

20                b.   Defendant LI and Coconspirator-1 would lease

21   apartments from the property owners to house their Chinese birth

22   tourism customers.

23                c.   To lease those properties, defendant LI and

24   Coconspirator-1 would make false representations and promises to, and

25   conceal material facts from, the property owners.

26                d.   Defendant LI and Coconspirator-1 would pay the rent

27   and other expenses for those properties by using proceeds from their

28   fraudulent birth tourism scheme.

                                             E~':
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 19 of 24 Page ID #:19




 1                e.   Defendant LI and Coconspirator-1 would make wire

 2   transfers for some of those expenditures, including by interstate

 3   wire communications.

 4                f.   Defendant LI would communicate by. wire with others in

 5   China about her birth tourism scheme in the United States.

 6   C.     USE OF THE WIRES

 7          14.   On or about the dates set forth below, in Orange and Los

 8   Angeles Counties, within the Central District of California, and

 9   elsewhere, defendant LI and others known and unknown to the Grand

10   Jury, for the purpose of executing the above-described scheme to

11   defraud, transmitted and caused the transmission of the following

12   items by means of wire communication in interstate and foreign

13   commerce:

14

15    THREE       10/17/2014   $1,708.59 payment to Southern California
                               Edison from Coconspirator-1's Bank of
16                             America checking account ending in 9902 for
                               electricity bills for multiple apartments
17                             used to house birth tourism customers in
                               Irvine, California
18    FOUR        11/18/2014   WeChat text message from defendant LI to a
                               You Win USA accountant in China with
19                             attached birth tourism customer list, asking
                               the accountant to check whether the
20                             customers had all made full a ent
      FIVE        11/19/2014   $1,724.84 payment to Southern California
21                             Edison from Coconspirator-1's Bank of
                               America checking account ending in 9902 for
22                             electricity bills for multiple apartments
                               used to house birth tourism customers in
23                             Irvine, California
      SIX         01/05/2015   WeChat text message from defendant LI to a
24                             You Win USA accountant in China, wherein
                               defendant LI tells the accountant that one
25                             of her customers ave her $20,000 cash
      SEVEN       01/08/2015   WeChat text message from defendant LI to a
26                             You Win USA accountant in China, wherein
                               defendant LI tells the accountant that she
27                             just checked and had not yet received an
                               incomin  wire transfer from China
28

                                            19
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 20 of 24 Page ID #:20




 1

 2    EIGHT      01/15/2015    WeChat text message from a You Win USA
                               accountant in China to defendant LI, wherein
 3                             the accountant notifies defendant LI that
                               they had just received a payment of
 4                             approximately $18,000 from Chinese birth
                               tourism customer D.L.
 5    NINE       01/16/2015    WeChat text message from defendant LI to one
                               of her customers whom defendant LI was
 6                             directing to create fake documents to submit
                               to U.S. Immigration, wherein defendant LI
 7                             refers to U.S. Immigration officers as "The
                               forei ners"
 8    TEN        01/25/2015    WeChat text message from a You Win USA
                               employee in China to defendant LI, wherein
 9                             the employee asks permission from defendant
                               LI to issue a refund to a birth tourism
10                             customer who cancelled coming to the United
                               States because her husband found out she was
11                             having a girl and had her undergo an
                               abortion
12    ELEVEN     01/29/2015    WeChat text message from a You Win USA
                               accountant in China to defendant LI, wherein
13                             the accountant asks defendant LI to check
                               for a $100,000 wire transfer from China that
14                             had 'ust been sent to defendant LI
      TWELVE     02/06/2015    $1,221.99 payment to Southern California
15                             Edison from defendant LI's Bank of America
                               checking account ending in 2717 for
16                             electricity bills for 18 apartments used to
                               house birth tourism customers in Irvine,
17                             California
      THIRTEEN   03/01/2015    WeChat text message from defendant LI to a
18                             You Win USA accountant in China, wherein
                               defendant LI asks the accountant to wire
19                             transfer $100,000 to defendant LI to use to
                               pay for the apartments that were being used
20                             to house the birth tourism customers

21

22

23

24

25

26

27

28

                                            20
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 21 of 24 Page ID #:21




 1                       COUNTS FOURTEEN THROUGH TWENTY-TWO

 2                         [18 U.S.C. ~§ 1956(a)(2)(A), 2]

 3        15.     On or about the dates below, in Orange and Los Angeles

 4   Counties, within the Central District of California, and elsewhere,

 5   defendant DONGYUAN LI ("LI"), together with others known and unknown

 6   to the Grand Jury, each aiding and abetting the other, knowingly

 7   transported, transmitted, and transferred, and willfully caused the

 8   transportation, transmission, and transfer of, and knowingly aided,

 9   abetted, counseled, commanded, induced, and procured another person

10   to transport, transmit, and transfer, the funds listed below to a

11   place inside the United States from and through a place outside the

is   United States with the intent to promote the carrying on of specified

13   unlawful activity, specifically, immigration fraud, in violation of

14   Title 18, United States Code, Section 1546(a), and wire fraud, in

15   violation of Title 18, United States Code, Section 1343:

16

17     FOURTEEN     10/21/2014   Wire transfer of $49,000 from Bank of
                                 China, People's Republic of China ("PRC"),
18                               to Coconspirator-1's Bank of America
                                 checkin account endin in 9902
19     FIFTEEN      10/28/2014   Wire transfer of $49,000 from Bank of
                                 China, PRC, to Coconspirator-1's Bank of
20                               America checkin account endin in 9902
       SIXTEEN      10/29/2014   Wire transfer of $49,000 from Bank of
21                               China, PRC, to Coconspirator-1's Bank of
                                 America checkin account endin in 9902
22     SEVENTEEN    12/02/2014   Wire transfer of $49,000 from Bank of
                                 China, PRC, to defendant LI's Bank of
23                               America savin s account endin in 2930
      EIGHTEEN      12/05/2014   Wire transfer of $49,000 from Bank of
24                               China, PRC, to defendant LI's Bank of
                                 America savin s account endin in 2930
25     NINETEEN     12/23/2014   Wire transfer of $49,000 from Bank of
                                 China, PRC, to Coconspirator-1's Bank of
26                               America checkin account endin in 9902
      TWENTY        12/24/2014   Wire transfer of $49,000 from Bank of
27                               China, PRC, to Coconspirator-1's Bank of
                                 America checkin account endin in 9902
28

                                            21
     Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 22 of 24 Page ID #:22




 1

 2     TWENTY-     01/15/2015    Wire transfer of $49,000 from Bank of
       ONE                       China, PRC, to defendant LI's mother's
 3                               East West Bank savings account ending in
                                 2457
 4     TWENTY-     01/22/2015    Wire transfer of $49,000 from Bank of
       TWO                       China, PRC, to defendant LI's mother's
 5                               East West Bank savings account ending in
                                 2457
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            22
        Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 23 of 24 Page ID #:23




  1                       COUNTS TWENTY-THREE THROUGH TWENTY-FIVE

  2                           [18 U.S.C. ~~ 1028(a)(7), 2(a)

  3          16.   On or about the following dates, in Orange County, within

  4     the Central District of California, and elsewhere,. defendant DONGYUAN

  5     L'I ("LI"), together with others known and unknown to the Grand Jury,

 6      each aiding and abetting the other, knowingly transferred, possessed,

  7     and used, without lawful authority, means of identification of

  8     another person, namely, the names of the individuals listed below, at

  9     the locations listed below, with the intent to commit, to aid and

10      abet the commission of, and in connection with the commission of, a

11      , violation of Federal law, namely, Wire Fraud, in violation of Title

12      18, United States Code, Section 1343, with said transfer, possession,

13      and use affecting interstate and foreign commerce:

14

15

16

17

18

19

20

21

22

23

24

25

26 'I

27

28

                                               23
         Case 8:19-cr-00016-JVS Document 1 Filed 01/30/19 Page 24 of 24 Page ID #:24




 1                           COUNTS TWENTY-SIX THROUGH TWENTY-EIGHT

 2                              [18 U.S.C. ~~ 1028A(a)(1), 2(a)

 3             17.   On or about the dates below, in Orange County, within the

 4       Central District of California, defendant DONGYUAN LI ("LI"),

 5       together with others known and unknown to the Grand Jury, each aiding

 6       and abetting the others, knowingly transferred, possessed, and used,

 7       without lawful authority, means of identification that defendant LI

 8       knew belonged to another person, namely, the names of the individuals

 9       listed below, during and in relation to the offense of Wire Fraud, a

10       felony violation of Title 18, United States Code, Section 1343, as

11       charged in the following counts of this Indictment:

12

13

14
                                                     A TRUE BILL
15

16

17                                                Foreperson
         I NICOLA T. HANNA
18       United States Attorney
           *A                       ~,ro
19             ~~

20         ~ ~~.
           ,            _
               s
         LAWRENCE S. M~~ LETON
21       Assistance"-United States Attorney
         Chief, Criminal Division
22
         DENNISE D. WILLETT
23       Assistant United States Attorney
         Chief, Santa Ana Branch Office
24
         DANIEL H. AHN
25       Assistant United States Attorney
         Deputy Chief, Santa Ana Branch
26       Office
     I
27       CHARLES E. PELL
         Assistant United States Attorney
28       Santa Ana Branch Office
                                                24
